McGeath, C. J.
Morrill Bros, were operating a sawmill, lumber camp, and farm. The farm, timber land, and products belonged to defendant. Plaintiff was engaged in and about the mill, in the lumber camp, and upon the farm, and claimed a lien on the products of the mill for the work done in camp and about the mill. His time had been kept, but was not apportioned; and the objection raised is that he was not able to state the whole time that he was employed upon the products sought to be charged. A recitation of the testimony would serve no good purpose. Plaintiff was compelled to estimate the-*330proportion of time which was devoted to the several departments of work, and did apportion it. The case is not different in principle from any case where no time is kept, and plaintiff is called upon to give the time employed. The question is one of fact for the jury, and was •submitted under proper instructions.
Objection is made that the form of the verdict does not follow the statute. The bill of exceptions recites that—
“The jury returned into court, and find for plaintiff, -and say that is a lien for the whole amount upon the .property, and that their verdict is for $110.84.
“By Mr. Kelley: ‘I would like to have the jury polled.’
“Thereupon the jury is polled, and each man returns the amount of his verdict as $110.84, and that the same is a lien.”
The amount found was some $30 less than the whole account for labor. No question was raised as to the form of the verdict, and none as to the entry of judgment, which is in form under the statute.
The judgment is affirmed.
The other Justices concurred.